DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 recites “…inputting to a processor a first drive mode selection in response to rotary movement of a dial supported on the driver-facing side of the elongate base”.
It is unclear what the applicant meant “…inputting to a processor a first drive mode selection…” from where to input to a processor, where the input is coming from?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 20-25, 34-36, 38, 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tovar [US Pub # 2013/0186226].

Claims 20-25, 34-39: Tovar discloses a method of electronically shifting among operating states of a vehicle transmission with a shifter, the method comprising: providing an elongate base (4) extending from a vehicle interior surface and defining a driver-facing side, the elongate base movably supporting the shifter (1) for movement in a fore-aft direction of the vehicle;
displacing the shifter along a longitudinal direction of the elongate base to disengage a park (P, see fig 1) operating state of the transmission; displacing the shifter away from the driver-facing side ( see fig 2), in a forward travel direction of the vehicle to engage a forward drive state of the transmission; and displacing the shifter toward the driver-facing side, in a rearward travel direction of vehicle, to engage a reverse drive state of the transmission ([0020]).
wherein displacing the shifter along the longitudinal direction of the elongate base (4) to disengage the park operating state of the transmission (col 3, lines 10-15) includes displacing the shifter toward the elongate base (4).
wherein the elongate base (4) has a proximal end supported by a steering column ([0010]) such that displacing the shifter along the longitudinal direction of the elongate base (4) to disengage the park operating state of the transmission includes displacing the shifter toward the steering column.
wherein displacing the shifter along the longitudinal direction of the elongate base (4) to disengage the park operating state of the transmission establishes a neutral position (When 
prohibiting movement of the shifter (1) into and out of the position corresponding to the park operating state except for from and to the neutral position respectively (when the lever at brake park the movement of the lever is prohibited).
the longitudinal direction of the elongate base (4) is arranged at least predominantly along a longitudinal axis extending between proximal and distal ends of the elongate base (see fig 1), the method further comprising prohibiting rotation of the shifter about the longitudinal axis.
upon the displacement of the shifter to engage the forward drive state of the transmission, the method comprising yieldably detaining the shifter in a drive position ([0021]), and wherein upon the displacement of the shifter to engage the reverse drive state of the transmission, the method comprising yieldably detaining the shifter in a reverse position.
from a neutral position of the shifter between the drive position and the reverse position, displacing the shifter along the longitudinal direction of the elongate base to re-engage the park operating state of the transmission (see fig 1, the park position can be engaged and disengaged back and forth).
actuating a switch actuator on the elongate base to engage an electronic parking brake following the re-engagement of the park operating state of the transmission (see abstract).
wherein displacement of the shifter to the drive position and displacement of the shifter to the reverse position in each case includes either: sliding the shifter along a sliding track, or pivoting the shifter about a pivot axis that lies outside the shifter (see fig 3).
.

Allowable Subject Matter
Claims 26-27, 31-33 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 28-30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


    PNG
    media_image1.png
    856
    638
    media_image1.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAKARIA ELAHMADI whose telephone number is (571)270-5324.  The examiner can normally be reached on M-F 10-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAKARIA ELAHMADI/
Examiner, Art Unit 3658